Dear Mr. Steele,
This office is in receipt of your opinion request. You ask for the proper procedure for the filing of an appeal on an eviction from a Justice of the Peace Court.
The Louisiana Code of Civil Procedure Article 4924, in applicable part, provides:
        A. Appeal from a judgment rendered by a justice of the peace court or a clerk of court shall be taken to the parish court or, if there is no parish court, to the district court of the parish in which the justice of the peace court is situated.
B. The case is tried de novo on appeal.
        C. No further appeal from the judgment of the parish or district court is allowed.
Therefore, an appeal from a judgment rendered by your court must be taken to the parish court or, if there is no parish court for the St. John the Baptist Parish, to the district court in which your court sits. Consequently, a new trial will be conducted before that court.
Very truly yours,
                                             RICHARD P. IEYOUB ATTORNEY GENERAL
                                         BY: _____________________ ROLAND J. DARTEZ ASSISTANT ATTORNEY GENERAL